DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toth (U.S. Pup. No. 2002/0193224).
Regarding claim 25: Toth discloses a continuous pre-configured stock material configured in rolled or fan- fold form for use in feeding a dunnage machine (Figs. 5-15; via the shown rolled web materials and/or Fig. 20; via the shown final formed fan-folded stacked dunnage materials), the pre-configured stock material comprising: a longitudinal perforation line extending a full longitudinal length of the continuous pre-configured stock material (Fig. 7A; via the shown longitudinal perforated lines); and a laterally inwardly folded longitudinally extending section extending a full longitudinal length of the continuous pre-configured stock material (Fig. 7A; via the shown laterally inward folded edges).
Regarding claim 26: at least a second longitudinal perforation line, see for example (Fig. 7A; via the shown second longitudinal perforation dotted line).
 	Regarding claim 27: further comprising at least one laterally extending perforation line (Figs. 7A & 7C; via lateral perforation lines 17).
	Regarding claim 28: further comprising at least a second laterally extending perforation line (via another perforation line along the fold lines 17).
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.
	Applicant argues that the applied art of Toth ‘224 does not suggest the claimed laterally inwardly folded longitudinal extended section of the stock material, pointing out that ‘224 provides a flat web feeding roller, no fold line shown.  The Office may agree with Applicant’s argument that the applied art ‘224 feeding flat web via roll 5.  Being that said, the Office draws Applicant’s attention that the claims are given the broadest reasonable meaning in light of the claimed invention.  The claimed invention is only referring to a “pre-configured” stock material, by having laterally inwardly folded lines, which is the case as suggested by ‘224, via the shown “pre-configured” lateral fold lines by the input rollers, Fig. 7A; via 4 of the stock materials of roller 5 to be inserted and used by the dunnage machine via 6/18.
	The Office believes that given the claims the broadest reasonable meaning referring only to “pre-configured” stock materials with longitudinal fold lines prior to be used by a dunnage device, is clearly suggested by ‘224.  In another wording, ‘224 provides “pre-configured” longitudinal fold lines (Fig. 7A, the shown longitudinal fold lines formed via rollers 4) of the stock materials via web roller 5, to be used and inserted or fed to the dunnage device via 6, 18, & 3.  Indeed, the argued upon ‘224’s material roll 5 to be flat and not being “pre-configured to include laterally inwardly folded longitudinally extending section” is not accurate.  It is noted that the material of roll 5 has been shaped and formed with longitudinal lines prior to the use by the dunnage machine, Fig. 7A; via web of roller 5 been shaped and “pre-configured” by fold lines via rollers 4, prior to the use by the dunnage machine via 3, 6, & 18.

	In respect to Applicant’s argument that the applied art ‘224 shapes the stock material after been rolled out of roll 5, while roll 5 appears to be a flat roll of paper.  The Office as set forth above, believes that Applicant is reading too much of the disclosure into the claimed language, while the claims are broadly claiming “pre-configured stock material” comprising “longitudinally” folded lines.  ‘224 shows rolled stock material 5, with the claimed longitudinal fold lines formed on the stock materials at rollers 4, prior to be inserted and used by the dunnage device.  The portion of the web by roller 4 is part of the stock materials, only stretched out. Therefore, it is considered to be “pre-configured stock material” to have longitudinal fold lines, see annotated figure below.

    PNG
    media_image1.png
    404
    609
    media_image1.png
    Greyscale


	Further, the Office draws Applicant’s attention that such argued upon matter of having a flat and longitudinally folded stock materials prior to the use by a dunnage machine, as supported by Figs. 4a-4c of the fled application is old and well known in the art, see for example the following arts:
U.S. Pat. No. 7,972,258; Fig. 2, pre-configured and longitudinally folded web 3, to be used by the dunnage machine of Fig. 4.

U.S. Pat. No. 6,015,374 & 6,168,847; Figs. 3, 4, & 5A-5C, pre-configured stock materials with longitudinal fold lines to be used by the dunnage device of Fig. 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited prior art in the PTO-892, suggest the claimed and argued upon stock materials to be provided with pre-folds, via laterally inwardly along the full longitudinal length.  Specifically, the following cited arts:
U.S. Pat. No. 7,972,258; 
U.S. Pat. No. 6,015,374;
U.S. Pat No. 6,168,847.
 
 	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731